                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA ,
                                                :
                Plaintiff,                          Case No. 3:19cr137(17)
                                                :
      vs.
                                                :   Judge Walter H. Rice

LISA N. SUMPTER,                                :

                Defendant.                     :



                      ORDER RELEASING DEFENDANT FROM CUSTODY



        For good cause shown (the defendant presently residing in a ninety day drug treatment

program), the arrest warrant issued on March 13, 2020, is withdrawn and is not to be served upon

defendant.


 March 27, 2020                       /s/ Walter H. Rice
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record
U.S. Marshal Office
Butler County Jail
